Citation Nr: 1205827	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  An RO hearing was held on the Veteran's claim in June 2008 and a copy of the hearing transcript has been added to the record.  A videoconference Board hearing was held at the RO in April 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Board noted in its June 2010 remand, although this claim was certified for appellate consideration as a request to reopen a previously denied claim of service connection for a back disability, the Veteran's original claim of service connection for a back disability, which was filed in November 1975, had never been adjudicated.  Thus, this claim is as stated on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence shows that the Veteran's current back disability is not related to active service.



CONCLUSION OF LAW

A back disability was not caused or aggravated by active service nor may arthritis of the back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a back disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March and June 2006 and in the September 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in January 2008; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  In response to a request for the Veteran's Social Security Administration (SSA) records, SSA notified the RO in July 2008 that these records had been destroyed and were not available.  The RO then sent the Veteran a letter in November 2008 asking him to provide any copies of his SSA records which were in his possession; there is no record of a response from the Veteran.  The RO subsequently concluded in a January 2010 formal finding that the Veteran's SSA records were not available for review and further attempts to obtain them would be futile.

The Veteran has contended that he was treated at the U.S. Army Hospital in Fort Polk, Louisiana, during active service for his claimed disability.  In response to a request from the RO for these records, however, this facility notified VA in December 2004 that no records were available for the Veteran.  The Veteran also has contended that he was treated at the VA Medical Center in Jackson, Mississippi, in 1958 for his claimed disability.  This facility also notified VA in December 2004 that no records were available for the Veteran.  The Veteran has contended further that he received treatment from Dr. Glen C. Warren in Jackson, Mississippi, and at Daniel Freeman Hospital in El Segundo, California, for his claimed disability.  A review of the claims file shows that VA's letters to these providers were returned to sender as undeliverable by the postal service.  

In November 2005, March 2006, and in July 2010, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO sent the Veteran a letter in February 2011 asking him to provide any copies of his service treatment records which were in his possession; there is no record of a response.  The RO subsequently determined in an October 2011 formal finding that the Veteran's service treatment records were not available and further attempts to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's June 2010 remand, the Veteran was provided with a VA examination in July 2010 which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a back disability during active service.  He specifically contends that he fell on a box of ammunition while walking on muddy ground during active service and injured his back.  He also specifically contends that he has experienced constant back pain since this alleged in-service injury.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  The Veteran has contended that he injured his back during active service.  Although it is unfortunate that the Veteran's service treatment records were lost in the July 1973 fire at NPRC and are not available for review, he has asserted consistently that he injured his back during service.  He also has submitted repeatedly a statement dated in September 2005 from R.H. in which R.H. stated that he had served with the Veteran at Fort Polk, Louisiana, when the Veteran experienced his initial back injury.  R.H. also stated that the Veteran was put on light duty and frequently visited sick call due to problems which he related to his initial back injury.  Despite the lay assertions of the Veteran and R.H., the competent evidence does not support granting service connection for a low back disability.  This evidence shows instead that, although the Veteran currently experiences a low back disability, it is not related to active service.  For example, a review of a "Permanent & Stationary Status Report" dated in February 1992 and completed by B. Max Iverson, M.D., shows that the Veteran complained of back pain from the waist down to both legs, occasional numbness in the toes and feet, and back pain aggravated by prolonged sitting or standing.  He could not walk for more than 30 minutes "before needing to 'rest.'"  Physical examination showed that he moved "with no real hesitation from a lying to a sitting and from a sitting to a standing position."  Physical examination of the low back showed no trunk shift, a level pelvis, no palpable muscle spasm, tenderness in the midline and paravertebral muscles in the lower lumbar region which was "not well-localized but rather diffuse," negative straight leg raising for sciatic irritability although the Veteran complained of low back pain, and normal motor and sensory function.  Dr. Iverson that the Veteran "has reached maximum medical improvement.  I feel his condition therefore can be rated permanent and stationary."  Dr. Iverson also stated that the Veteran had a disability which precluded him from doing heavy lifting or repetitive bending and stooping.  He noted that the Veteran denied experiencing any back complaints or problems prior to an on-the-job accident which occurred on August 6, 1991.  The impression was low back pain with disc herniation at L4-5.

In a March 1992 letter, Catherine C. Capps, M.D., stated that the Veteran initially had been evaluated in October 1991.  The Veteran sustained an injury to his low back on August 6, 1991, in a lifting accident.  When seen initially in October 1991, the Veteran complained of low back pain radiating to both legs with associated numbness of the bilateral feet and toes.  X-rays of the lumbar spine showed moderate disc space narrowing at L4-5 with associated osteoarthritis.  An magnetic resonance imaging (MRI) scan of the lumbar spine showed a mildly narrowed spinal canal which was congenital, a moderate central disc herniation at L4-5 with borderline stenosis, and mild canal narrowing at L3-4 and L5-S1 with mild diffuse disc bulge.  Physical examination in March 1992 showed no evidence of abrasions, lacerations, ecchymosis, or scars, tender paraspinal muscles bilaterally, tender gluteal muscles on the right, tender lumbosacral junction, sciatic notch, left sciatic notch, and bilateral sacroiliac joints, non-tender spinous processes and sacrococcygeal region, bilateral paraspinal spasm at 1+ intensity, and a right gluteal spasm.  Dr. Capps stated that the Veteran had injured his low back at work on August 6, 1991 "when the [Veteran] was lifting a wall over some existing plumbing with a co-worker and he began to experience low back pain."  Dr. Capps opined that, given the Veteran's reported history and the chronological development of his complaint of low back pain, there was a causal relationship between the Veteran's symptoms and his work.  She also opined that "100% of [the Veteran's] current disability [was] attributable to the work-related injury" which occurred on August 6, 1991.  She concluded that the Veteran was unable to return to his former employment.  The diagnoses were lumbar disc herniation L4-5, disc bulging L3-4 and L5-S1, spinal canal narrowing with associated sciatic-like neuropathy, and lumbar myofascial pain syndrome.  

The Veteran testified at his April 2010 videoconference Board hearing that he injured his back during field exercises while on active service.  He testified that, while carrying ammunition, he slipped and "jerked my back."  See Board hearing transcript dated April 23, 2010, at pp. 1.  He stated that following this injury, he went to a field medic and subsequently was hospitalized for several days.  Id., at pp. 2.  He also testified that he was put on light duty on multiple occasions during active service due to his back problems.  Id., at pp. 5.

On VA outpatient treatment in June 2010, no relevant complaints were noted.  The Veteran was ambulatory on physical examination.  The impressions included low back pain.

On VA examination in July 2010, the Veteran's complaints included low back stiffness with radicular pain in to both hips and the lateral aspects of both thighs with some numbness.  He was able to perform his activities of daily living "without particular difficulty."  He had stopped working at age 55 "secondary to the constant aggravation of his low back condition."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted the Veteran's post-service private treatment in 1992 following an on-the-job back injury.  The Veteran was not taking any pain medication for his low back pain as "the severity of the pain is such that he can bear it without medication."  Physical examination showed a slight stooped posture assisted in getting from the chair with both arms.  Physical examination of the back showed no evidence of muscle spasm, slight straightening of the normal lordotic curve, no asymmetry, straight leg raising with a complaint of radiating pain in to both hips and the lateral aspect of both thighs, decreased sensation on the lateral aspect of both things as well as the lateral aspect of both buttocks, and no evidence of muscle atrophy or muscle weakness.  No assistive devices were needed for walking and no back brace was used.  The Veteran denied any bowel or bladder problems.  The VA examiner stated that the Veteran's degenerative disc disease was "not beyond that of natural progression for a man of his age and would not be contributed to by any particular event of trauma."  This examiner also stated that the Veteran's herniated disc was identified in 1991.  He opined that, because the Veteran had experienced a work-related injury in 1991 and because there was no documented evidence of back pathology or in-service or immediate post-service physical examinations, it would be difficult to conclude that the Veteran's present herniated disc was at least as likely as not related to the claimed in-service back injury without resorting to mere speculation.  The impressions were herniated disc at L4-L5 and degenerative disc disease of the lumbar spine.

The Board acknowledges the lay assertions that the Veteran incurred his current back disability during active service.  Although it is again unfortunate that the Veteran's service treatment records are not available for review, the competent evidence (in this case, post-service VA and private treatment records and examination reports) does not support the lay assertions regarding in-service incurrence of the current back disability.  It appears that, following his service separation in 1958, the Veteran first was treated for back pain following an on-the-job injury in August 1991.  At that time, Dr. Capps determined that all of the Veteran's back problems were related to his on-the-job injury.  The Board finds it significant that the Veteran did not report, and neither of the private examiners who treated him in 1991 following his on-the-job injury indicated, any history of in-service back problems, to include the alleged in-service back injury.  The VA examiner concluded in July 2010 that the Veteran's current degenerative disc disease of the lumbar spine was not related to active service because it was not beyond the course of natural progression for the Veteran's age and was not the result of any trauma, to include the Veteran's alleged in-service back injury.  

The VA examiner also found in July 2010 that it would be mere speculation to relate the Veteran's other currently diagnosed back disability (a herniated disc at L4-L5) to active service.  The Board observes in this regard that the Court has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Having reviewed the VA examiner's July 2010 opinion, the Board finds that it complies with the Court's view of medical opinions which contain the "mere speculation" language and is probative evidence weighing against the Veteran's claim.  The July 2010 VA examiner provided a clear rationale for his inability to relate the Veteran's herniated disc at L4-L5 to active service without resorting to speculation.  This examiner stated that the presence of the Veteran's 1991 on-the-job back injury and the lack of any in-service or immediate post-service evidence of any back pathology made it difficult to relate the herniated disc to active service without speculation.  The July 2010 VA examiner also reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and discussed the records of his post-service on-the-job back injury in 1991 prior to offering his opinion which contained the "mere speculation" language.  There is no competent contrary opinion of record which supports granting service connection for a back disability.  Thus, the Board finds that service connection for a back disability is not warranted.

The Board finally finds that, because the competent evidence shows no complaints of or treatment for arthritis of the back at any time during or after the Veteran's active service, including within the first post-service year (i.e., by February 1959), service connection for arthritis of the back is not warranted on a presumptive service connection basis.  The Board again acknowledges that it is unfortunate that the Veteran's service treatment records were lost in the July 1973 fire at NPRC.  The fact remains, however, that the Veteran was not treated for a back disability until several decades after his service separation.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the back (pain and stiffness) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The post-service medical evidence does not reflect complaints or treatment related to a back disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1958) and initial reported symptoms related to a low back disorder in approximately 1991 (a 33-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including prostate cancer, nasal cancer, bronchitis, hypertension, and diabetes mellitus.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the back.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was treated by several private physicians in 1991 following an on-the-job accident which injured his back, he did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  The Board again finds it especially significant that, in February 1992, Dr. Iverson noted that the Veteran had denied experiencing any back complaints or problems prior to an on-the-job accident which occurred on August 6, 1991.  The Board also finds it especially significant again that Dr. Capps opined in March 1992 that, given the Veteran's reported history and the chronological development of his complaint of low back pain, there was a causal relationship between the Veteran's symptoms and his work-related back injury.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


